By the Court.

Lumpkin J.
delivering the opinion
Taking all the facts of this case into consideration, we are inclined to think, that the bill should have been sanctioned and the injunction allowed. And so far from the delay which has intervened operating to the prejudice of the complainant, the very fact that twenty-one years has elapsed since the debt was due, and no attempt made to collect it, notwithstanding as the bill alleges, Cheek was abundantly able to pay it, is a strong circumstance to show that the creditor did not think, himself being judge, that the debt ought to be collected; and that it would be unconscientious to do so.
The affliction of Mr. Cheek extended over two terms of the Court,' including the trial term of his case. He was unable to attend. The counsel Mr. Daniel, whom he had employed was absent from the Court; and although the note was barred upon its face by the statute of limitations, which was properly pleaded to the action, Mr. Waites, a partner of Mr. Daniel, a young and inexperienced attorney, as the bill charges, unknown to Cheek, and without authority to do so, confessed a judgment to the plaintiff, for the principal and interest of the note, together with the costs of the suit. Under all the circumstances of the'case, Cheek should not be bound by the judgment which is dormant and *129now sought to be revived by a scirefacias. If he can establish the facts alleged in his bill, either the judgment should be decreed to be satisfied, or the,suit tp revive it perpetually enjoined.
Judgment reversed.